Citation Nr: 1103844	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to an effective date prior to May 24, 2004 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD) for the purposes of accrued benefits.  

3.  Entitlement to an initial rating in excess of 30 percent for 
PTSD for the purposes of accrued benefits.  

4.  Entitlement to service connection for major depressive 
disorder for the purposes of accrued benefits.  

5.  Entitlement to service connection for lymphoid cancer for the 
purposes of accrued benefits.  

6.  Entitlement to service connection for colon cancer for the 
purposes of accrued benefits.  

7.  Entitlement to service connection for hypertension, claimed 
as secondary to PTSD, for the purposes of accrued benefits.  

8.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to PTSD, for the purposes of accrued 
benefits.  

9.  Entitlement to service connection for restless leg syndrome, 
claimed as secondary to PTSD, for the purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968 
and from January 1991 to March 1991.  The Veteran died in 2007.  
The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appellant testified before the undersigned in an August 2010 
video conference hearing.  

The issues of entitlement to service connection for the cause of 
the Veteran's death, entitlement to an earlier effective date for 
the grant of service connection for PTSD for accrued benefits 
purposes and entitlement to an increased rating for PTSD for 
accrued benefit purposes are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will inform the appellant if any 
further action is required on her part.  


FINDINGS OF FACT

1.  There is no competent evidence of record associated with the 
claims file at the time of the Veteran's death which links major 
depressive disorder to the Veteran's active duty service or to a 
service-connected disability.  

2.  There is no competent evidence of record associated with the 
claims file at the time of the Veteran's death which links 
lymphoid cancer to the Veteran's active duty service or to a 
service-connected disability nor is there evidence of lymphoid 
cancer to a compensable degree within one year of service 
discharge.  

3.  There is no competent evidence of record associated with the 
claims file at the time of the Veteran's death which links colon 
cancer to the Veteran's active duty service or to a service-
connected disability nor is there evidence of colon cancer to a 
compensable degree within one year of service discharge.  

4.  There is no competent evidence of record associated with the 
claims file at the time of the Veteran's death which links 
hypertension to the Veteran's active duty service or to a 
service-connected disability nor is there evidence of 
hypertension to a compensable degree within one year of service 
discharge.  

5.  There is no competent evidence of record associated with the 
claims file at the time of the Veteran's death which links 
erectile dysfunction to the Veteran's active duty service or to a 
service-connected disability.  

6.  There is no competent evidence of record associated with the 
claims file at the time of the Veteran's death which links 
restless leg syndrome to the Veteran's active duty service or to 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for major depressive disorder for accrued 
benefits purposes is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2010).

2.  Service connection for lymphoid cancer for accrued benefits 
purposes is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.1000 (2010).

3.  Service connection for colon cancer for accrued benefits 
purposes is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.1000 (2010).

4.  Service connection for hypertension for accrued benefits 
purposes is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.1000 (2010). 

5.  Service connection for erectile dysfunction for accrued 
benefits purposes is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2010). 

6.  Service connection for restless leg syndrome for accrued 
benefits purposes is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms 
of its duties to notify and assist claimants.  However, the duty 
to assist in an accrued benefits claim is limited to obtaining 
evidence of the appellant's standing to pursue the claim, if not 
already of record.  See 38 C.F.R. § 3.1000(c).  In this case, the 
marriage certificate reflecting the appellant's marriage to the 
Veteran is of record.  Thus, the Board concludes that limited 
duties to notify and assist have been satisfied, and the 
appellant is not prejudiced by the Board considering the merits 
of these claims in this decision.  

To the extent that it applies, the Board notes that certain 
additional notice requirements attach in the context of a claim 
for Dependency and Indemnity Compensation (DIC) benefits based on 
service connection for the cause of death.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 
329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  A letter including the required information 
was sent to the appellant in May 2009.  

Competency and credibility

Lay persons without medical training can attest to factual 
matters of which they have first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
a lay person has not been shown to be capable of making medical 
conclusions and their statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  A lay person is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Federal Circuit Court determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Although a lay person is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
a lay person is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or medical 
assessments.  See Jandreau; see also Woehlaert.  Lay persons such 
as the Veteran, the appellant and their representatives are not 
competent to provide complex medical opinions regarding the 
diagnosis or etiology of the claimed major depressive disorder, 
lymphoid cancer, colon cancer, hypertension, erectile 
dysfunction, and/or restless leg syndrome.  See Barr.   

Laws and regulations pertaining to accrued benefits claims

The law governing claims for accrued benefits provides that, upon 
the death of a veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the time 
of his death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121 (as in effect on and after December 16, 2003); 
38 C.F.R. § 3.1000.  The Board notes that Congress amended 38 
U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of award 
for accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 2003, 
as is the case here.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 
38 U.S.C. § 5121(a).

Accrued benefits include those the veteran was entitled to at the 
time of death under an existing rating or the evidence physically 
or constructively of record at the time of the veteran's death.  
See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot 
furnish additional evidence that could be used to substantiate 
her claims, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued benefits.  
"Evidence in the file at date of death" means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
see also Hayes v. Brown, 4 Vet. App. 353 (1993).

The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-
1300 (Fed. Cir. 1998).  In addition, an application for accrued 
benefits must be filed within 1 year after the date of death.  38 
C.F.R. § 3.1000(c).

Applicable law provides that service connection will be granted 
if it is shown that a veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis and 
cancer, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

As regards herbicide exposure, absent affirmative evidence to the 
contrary, there is now a presumption of exposure to herbicides 
(to include Agent Orange) for all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  This presumption will be applied to the 
Veteran who had documented service in Vietnam.  

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically been determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.




Entitlement to service connection for major depressive disorder 
for the purposes of accrued benefits.

The Board finds that service connection is not warranted for 
major depressive disorder for the purposes of accrued benefits.  

The service treatment records were silent as to complaints of, 
diagnosis of or treatment for any mental disorders.  

There is competent evidence of record of the existence of major 
depressive disorder prior to the Veteran's death.  A private 
psychologist diagnosed recurrent major depressive disorder in an 
undated report which was received in May 2004.  Service 
connection for major depressive disorder must be denied, however, 
as there is no competent evidence of record linking the disorder 
to the Veteran's active duty service or to a service-connected 
disability.  The May 2004 record did not provide an opinion as to 
the etiology of the disorder and none of the other clinical 
evidence associated with the claims file at the time of the 
Veteran's death which reference the presence of major depressive 
disorder provide an opinion as to etiology.  

The only evidence of record which links major depressive disorder 
to the Veteran's active duty service or to a service-connected 
disability are the allegations of the Veteran and his 
representative.  As lay persons, the Board finds the statements 
from these individuals do not constitute competent medical 
evidence of the etiology of the Veteran's major depressive 
disorder.  

As there is no competent evidence of record at the time of the 
Veteran's death linking major depressive disorder directly to the 
Veteran's active duty service or to a service-connected 
disability, the Board finds that service connection for accrued 
benefits purposes is not warranted for major depressive disorder 
on a direct basis or on a secondary basis.  


Entitlement to service connection for lymphoid cancer for the 
purposes of accrued benefits.

The Board finds that service connection must be denied for 
lymphoid cancer for the purposes of accrued benefits.  

The service treatment records were silent as to complaints of, 
diagnosis of or treatment for lymphoid cancer.  Lymphoid cancer 
was not shown within one year of the Veteran's discharges from 
service.

There is competent evidence of record documenting the existence 
of lymphoid cancer prior to the Veteran's death.  Clinical 
records associated with the claims file include pertinent 
diagnoses.  Significantly, while there is competent evidence of 
record of the existence of lymphoid cancer during the Veteran's 
lifetime, there is no competent evidence of record which links 
lymphoid cancer to the Veteran's active duty service or to a 
service-connected disability.  None of the medical evidence which 
addresses lymphoid cancer includes any opinion linking the 
lymphoid cancer to the Veteran's active duty service.  

The only evidence of record which links lymphoid cancer to the 
Veteran's active duty service or to a service-connected 
disability are the allegations of the Veteran and his 
representative.  As lay persons, the Board finds the statements 
from these individuals do not constitute competent medical 
evidence of the etiology of the Veteran's lymphoid cancer.  
Service connection on a direct, presumptive or secondary basis, 
for accrued benefits purposes, is not warranted.




Entitlement to service connection for colon cancer for the 
purposes of accrued benefits.

The Board finds that service connection is not warranted for 
colon cancer for purposes of accrued benefits.  

The service treatment records were silent as to complaints of, 
diagnosis of or treatment for colon cancer.  Colon cancer was not 
shown within one year of the Veteran's discharges from service.

There is competent evidence of record of the existence of colon 
cancer during the Veteran's lifetime.  Private and VA clinical 
records include pertinent diagnoses.  Furthermore, there is some 
evidence of record which indicates there is a link between colon 
cancer and the Veteran's exposure to herbicides while on active 
duty.  

In an April 2006 letter, a biochemist opined that the Veteran's 
exposure to Agent Orange promoted his colon cancer with a high 
degree of scientific certainty.  The rationale provided is that 
studies have shown that TCDD, which the author reports is a 
component of Agent Orange, is one of the most carcinogenic 
chemicals known.  This fact, according to the author, supports 
the assertion that soldiers serving in Vietnam need be exposed to 
only small quantities of Agent Orange.  The author further 
supports his opinion by noting that herbicides have been shown by 
the National Academy of Science's Institute of Medicine to result 
in soft tissue sarcomas.  The author stated that the colon cancer 
found in the Veteran's colon is "consistent with these 
findings."  The author concludes by writing that Agent Orange is 
neither tissue nor organ specific and has a high degree of 
scientific probability that it is the primary cause of the 
Veteran's colon cancer.

While couched in scientific terms, the opinion essentially 
provides no rationale for the link between Agent Orange and colon 
cancer other than by stating that a component of Agent Orange is 
a carcinogen resulting in soft tissue sarcomas and that the 
Veteran's colon cancer is a soft tissue sarcoma.  As set out in 
38 C.F.R. § 3.309(e), "soft tissue sarcoma" is defined by an 
enumerated list which does not include colon cancer.  Soft tissue 
sarcoma is a term of art within the medical profession and has a 
well established definition.  "Soft tissue sarcoma" is defined 
as a general term for a malignant tumor derived from 
extraskeletal connective tissue, including fibrous, fat, smooth 
muscle, nerve, vascular, histolytic and synovial tissue with 
almost all lesions originating from primitive mesoderm.  
Dorland's Illustrated Medical Dictionary at 1485 (28th ed. 1994).  
"Carcinoma" is defined as a malignant new growth made up of 
epithelial cells tending to infiltrate the surrounding tissues 
and give rise to metastases.  Dorland's Illustrated Medical 
Dictionary at 265 (28th ed. 1994).  "Adenocarcinoma" is defined 
as carcinoma derived from glandular tissue or in which the tumor 
cells form recognizable glandular structures.  Dorland's 
Illustrated Medical Dictionary at 25 (28th ed. 1994).  The Board 
notes the medical evidence of record indicates that the Veteran's 
colon cancer was proven by biopsy to be adenocarcinoma.  There is 
no competent medical evidence of record which indicates, in any 
way, that the Veteran's colon cancer was a soft tissue sarcoma.  
There is no indication why the author of the April 2006 letter 
characterizes the Veteran's colon cancer as a soft tissue 
sarcoma.  There was no citation to any medical texts in this 
regard.  The Board finds this flaw in the reasoning completely 
negates the probative value of the April 2006 statement.  
Furthermore, despite the appellant's representative's assertions, 
the opinion is not supported by extensive laboratory/clinical 
findings and reports.  The opinion is supported by a very brief 
six line bibliography, only one of which actually references 
herbicides and this was in reference to exposure to Agent Orange 
and the development of soft tissue sarcoma or non-Hodgkin's 
lymphoma.  This one line actually seems to weigh against the 
claim as it references sarcoma and not carcinoma.  Based on the 
above, the Board finds no probative value is to be accorded the 
April 2006 letter.  

In March 2007, a private physician wrote that he was the 
physician of record for the Veteran who was diagnosed with 
terminal colon cancer.  The physician noted that the Veteran did 
not have a family history of colon cancer and believed this was 
more likely than not related to the Veteran's history of Agent 
Orange exposure.  The author of this statement's failure to 
provide any rationale for why he believed there was a causative 
connection between exposure to herbicides and colon cancer other 
than due to the fact that there was no family history of the 
disorder significantly reduces the probative value of the 
opinion.  The author did not cite to any medical studies or 
clinical records to support his opinion.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Correlation does not always equate to causation.  

In opposition to this finding are the findings of the National 
Academy of Sciences regarding the positive associations between 
certain medical conditions and exposure to herbicides.  These 
findings are based on extensive clinical studies.  The Board 
finds greater probative weight should be accorded the findings of 
the National Academy of Sciences with regard to positive 
associations between certain medical conditions and exposure to 
herbicides.  These findings do not include colon cancer as being 
associated with exposure to herbicides.  

Based on the above, the Board finds the preponderance of the 
competent evidence of record at the time of the Veteran's death 
weighs against a finding that the Veteran's colon cancer was 
etiologically linked to his active duty service on a direct or 
presumptive basis or to a service-connected disability.  




Entitlement to service connection for hypertension claimed as 
secondary to PTSD for the purposes of accrued benefits.

The Board finds that service connection is not warranted for 
hypertension.  The service treatment records were silent as to 
complaints of, diagnosis of or treatment for hypertension.  

There is no competent evidence of record of the existence of 
hypertension within one year of service discharges which would 
allow for a grant of service connection on a presumptive basis.  

There is competent evidence of record of the existence of 
hypertension during the Veteran's lifetime.  Private and VA 
clinical records associated with the claims file include 
diagnoses of the disorder.  There is also some evidence which 
attempts to link hypertension to PTSD.  

In May 2004, a private physician wrote that he had been treating 
the Veteran since March 2001.  It was noted that the Veteran had 
a long standing history of various disorders including, in 
pertinent part, hypertension.  The physician wrote that he 
thought the PTSD led to many other difficulties including, in 
pertinent part, hypertension.  

The Board finds the May 2004 statement from the private physician 
is insufficient upon which to base a grant of service connection 
for hypertension.  The author did not provide any rationale for 
the opinion.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

There is no other medical evidence of record which links 
hypertension either directly to the Veteran's active duty service 
or to a service-connected disability.  The only other evidence of 
record which indicates that the Veteran had hypertension which 
was due to his active duty service or to a service-connected 
disability are the allegations of the Veteran and his 
representative.  These are without probative value with regard to 
providing an opinion as to the etiology of the hypertension.  

As there is no competent evidence of record at the time of the 
Veteran's death linking hypertension directly to the Veteran's 
active duty service or to a service-connected disability, nor is 
there evidence of the presence of hypertension to a compensable 
degree within one year of discharge, the Board finds that service 
connection for accrued benefits purposes is not warranted for 
hypertension on a direct basis, on a secondary basis or on a 
presumptive basis.  


Entitlement to service connection for erectile dysfunction 
claimed as secondary to PTSD for the purposes of accrued 
benefits.

The Board finds that service connection is not warranted for 
erectile dysfunction for accrued benefits purposes.  

The service treatment records were silent as to complaints of, 
diagnosis of or treatment for erectile dysfunction.  

There is competent evidence of record of the existence of 
erectile dysfunction during the Veteran's lifetime.  Private and 
VA clinical records associated with the claims file include 
diagnoses of the disorder.  There is also some evidence which 
attempts to link erectile dysfunction to the Veteran's service-
connected PTSD.  

In May 2004, a private physician wrote that he had been treating 
the Veteran since March 2001.  It was noted that the Veteran had 
a long standing history of various disorders including, in 
pertinent part, erectile dysfunction.  The physician wrote that 
he thinks the PTSD led to many other difficulties including 
erectile dysfunction.

The Board finds the May 2004 statement from the private physician 
is insufficient upon which to base a grant of service connection 
for erectile dysfunction.  The author did not provide any 
rationale for the opinion.  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

There is no other medical evidence of record which links erectile 
dysfunction either directly to the Veteran's active duty service 
or to a service-connected disability.  The only other evidence of 
record which indicates that the Veteran had erectile dysfunction 
which was due to his active duty service or to a service-
connected disability are the allegations of the Veteran and his 
representative.  These are without probative value with regard to 
providing an opinion as to the etiology of the erectile 
dysfunction.  

As there is no competent evidence of record at the time of the 
Veteran's death linking erectile dysfunction directly to the 
Veteran's active duty service or to a service-connected 
disability, the Board finds that service connection for accrued 
benefits purposes is not warranted for erectile dysfunction on a 
direct basis or on a secondary basis.  




Entitlement to service connection for restless leg syndrome 
claimed as secondary to PTSD for the purposes of accrued 
benefits.

The Board finds that service connection is not warranted for 
restless leg syndrome for accrued benefits purposes.  

The service treatment records were silent as to complaints of, 
diagnosis of or treatment for restless leg syndrome.  

There is competent evidence of record of the existence of 
restless leg syndrome during the Veteran's lifetime.  A private 
physician wrote in May 2004 that the Veteran had the disorder.  
There is also some evidence which attempts to link restless leg 
syndrome to the Veteran's service-connected PTSD.  

In the May 2004 letter, a private physician wrote that he had 
been treating the Veteran since March 2001.  It was noted that 
the Veteran had a long standing history of various disorders 
including, in pertinent part, restless leg syndrome.  The 
physician wrote that he thinks the PTSD led to many other 
difficulties including restless leg syndrome.

The Board finds the May 2004 statement from the private physician 
is insufficient upon which to base a grant of service connection 
for restless leg syndrome.  The author did not provide any 
rationale for the opinion.  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

There is no other medical evidence of record which links restless 
leg syndrome either directly to the Veteran's active duty service 
or to a service-connected disability.  The only other evidence of 
record which indicates that the Veteran had restless leg syndrome 
which was due to his active duty service or to a service-
connected disability are the allegations of the Veteran and his 
representative.  These are without probative value with regard to 
providing an opinion as to the etiology of the restless leg 
syndrome.  

As there is no competent evidence of record at the time of the 
Veteran's death linking restless leg syndrome directly to the 
Veteran's active duty service or to a service-connected 
disability, the Board finds that service connection for accrued 
benefits purposes is not warranted for restless leg syndrome on a 
direct basis or on a secondary basis.  


ORDER

Service connection for major depressive disorder for the purposes 
of accrued benefits is not warranted.  The appeal is denied.  

Service connection for lymphoid cancer for the purposes of 
accrued benefits is not warranted.  The appeal is denied.

Service connection for colon cancer for the purposes of accrued 
benefits is not warranted.  The appeal is denied.

Service connection for hypertension for the purposes of accrued 
benefits is not warranted.  The appeal is denied.  

Service connection for erectile dysfunction for the purposes of 
accrued benefits is not warranted.  The appeal is denied.  

Service connection for restless leg syndrome for the purposes of 
accrued benefits is not warranted.  The appeal is denied.  


REMAND

In November 2006, the Veteran submitted a statement which the 
Board has construed as claiming CUE in a January 2003 rating 
decision which denied service connection for PTSD.  The claim was 
never adjudicated.  The Veteran died in May 2007.  In July 2007, 
the appellant submitted a statement indicating that she wished to 
pursue accrued benefits claims "for all claims currently pending 
and/or on appeal before VA."  The Board finds that the November 
2006 CUE claim was outstanding at the time of the Veteran's death 
and that the appellant's July 2007 statement indicates the 
appellant wanted to pursue all claims.  Therefore the issue of 
whether there was CUE in a January 13, 2003 rating decision which 
denied service connection for PTSD must be adjudicated in the 
first instance by the RO.  The Board further finds that the claim 
of entitlement to an earlier effective date for the grant of 
service connection for PTSD for accrued benefits purposes as well 
as the claim of entitlement to an initial rating in excess of 30 
percent for PTSD for accrued benefits purposes are inextricably 
intertwined with the CUE claim and must, therefore, also be 
remanded.  

The appellant has claimed entitlement to service connection for 
the cause of the Veteran's death.  The Veteran died in 2007 and 
the cause of death was reported on the death certificate as 
cardiopulmonary arrest due to or as a consequence of metastatic 
adenocarcinoma of the colon.  In an April 2006 letter, a 
biochemist opined that the Veteran's exposure to Agent Orange 
promoted his colon cancer with a high degree of scientific 
certainty.  In March 2007, a private physician wrote that the 
Veteran was diagnosed with terminal colon cancer and there was no 
family history of colon cancer.  The physician wrote that he 
believed the colon cancer was more likely than not related to the 
Veteran's history of Agent Orange exposure.  As set out above, 
the Board has determined that this evidence is insufficient upon 
which to base a grant of service connection for colon cancer for 
the purposes of accrued benefits.  However, the Board finds the 
evidence does trigger VA's duty to assist the appellant with 
development of the claim of entitlement to service connection for 
the cause of the Veteran's death.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the Veteran had a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  VA did not have a duty to assist with 
development of the claim of entitlement to service connection for 
colon cancer for the purposes of accrued benefits as that 
decision must be made on the evidence of record at the time of 
the Veteran's death.  With regard to the claim of entitlement to 
service connection for the cause of the Veteran's death, VA is 
under no such prohibition and, in fact, must develop the claim.  
A remand is required in order to obtain a VA examination which 
provides an opinion as to whether the Veteran died due to an 
event connected with his active duty service or due to a service-
connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriately 
qualified health care professional to 
determine the etiology of the disorders which 
resulted in the Veteran's death.  The claims 
folder must be provided to the examiner and 
review of pertinent documents therein should 
be reflected in the completed report.  

Inform the examiner that, during the 
Veteran's lifetime, service connection was in 
effect for PTSD.  The reviewer should render 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's death from 
cardiopulmonary arrest due to or as a 
consequence of metastatic adenocarcinoma of 
the colon, was in any way etiologically 
related to service, to include his presumed 
herbicide exposure.  

The reviewer should also render an opinion as 
to whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
service-connected PTSD contributed 
substantially or materially to cause death, 
combined to cause death, aided or lent 
assistance to the production of death, or 
whether the debilitating effects of the 
service-connected PTSD rendered the Veteran 
less capable of resisting the effects of 
other diseases which lead to his death.   

In rendering these opinions, the examiner 
should address the April 2006 letter from the 
private chemist and the March 2007 letter 
from the private physician linking colon 
cancer to herbicide exposure.  A detailed 
rationale, including pertinent findings from 
the record, should be provided for all 
opinion(s) provided.  If any opinion cannot 
be provided without resort to speculation, 
the examiner should so state and indicate why 
such an opinion would require speculation.  

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a claim 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against it.

2.  Adjudicate the issue of whether there was 
CUE in a January 13, 2003 rating decision 
which denied service connection for PTSD.  

3.  Should the AMC/RO deny the CUE claim, the 
appellant must be notified of that decision 
and informed of her appellate rights.  Should 
the appellant perfect an appeal, the CUE 
issue should be sent to the Board for 
consideration.  The issue of entitlement to 
an effective date earlier than May 24, 2004 
for the grant of service connection for PTSD 
for the purposes of accrued benefits and the 
issue of entitlement to an initial rating in 
excess of 30 percent for PTSD for purposes of 
accrued benefits, will be held in abeyance 
pending resolution of the CUE claim.

4.  The RO/AMC will then readjudicate the 
appellant's claim of entitlement to service 
connection for the cause of the Veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


